— Judgment unanimously affirmed. Memorandum: We find no evidence in the trial record which tends to establish that the prosecutor knowingly used what defendant describes as "perjured testimony” of George Eckles, an accomplice of defendant, that no promise of a reduced plea had been offered in exchange for his testimony. In addition, defendant’s CPL 440.30 motion to vacate the judgment, based on the same claim, and grounded on the affidavit of Eckles, who sought to recant his trial testimony, was properly denied without a hearing since "[tjhere is no form of proof so unreliable as recanting testimony” (People v Shilitano, 218 NY 161, 170; see also, People v Donald, 107 AD2d 818, 819; People v Dukes, 106 AD2d 906, 907). Defendant’s remaining claims of improper bolstering, restrictions on Eckles’ cross-examination and vouching by the prosecutor for Eckles’ veracity on summation have been examined and found to be without merit. (Appeal from judgment of Monroe County Court, Barr, J. — robbery, second degree.) Present — Denman, J. P., Boomer, Green, O’Donnell and Schnepp, JJ.